DISMISS; and Opinion Filed March 30, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00383-CV

                    IN THE INTEREST OF A.D. AND B.D., CHILDREN
                        On Appeal from the 59th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA-14-0446

                              MEMORANDUM OPINION
                            Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Fillmore
       Appellant E.A.W. filed her notice of appeal on March 25, 2015, contesting the trial

court’s January 6, 2015 order terminating her parental rights to A.D. and B.D. On March 26,

2015, E.A.W. filed a motion for leave to file an out-of-time appeal.

       An appeal in a parental termination case is governed by the rules of appellate procedure

that relate to accelerated appeals. TEX. R. APP. P. 28.4(a)(1); TEX. FAM. CODE ANN. § 109.002(a)

(West 2014). The notice of an accelerated appeal must be filed within twenty days of the date

the judgment is signed. TEX. R. APP. P. 26.1(b). An appellate court may extend the time to file a

notice of appeal if, within fifteen days after the deadline for filing the notice of appeal, the party

files a notice of appeal in the trial court and files a motion to extend time for filing a notice of

appeal, complying with rule of appellate procedure 10.5(b), in the appellate court. TEX. R. APP.

P. 26.3. However, “[f]iling a motion for new trial, any other post-trial motion, or a request for

findings of fact will not extend the time to perfect an accelerated appeal.” TEX. R. APP. P.
28.1(b); see also In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005). Without a timely filed notice

of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b); Lab. Corp. of Am. v. Mid-

Town Surgical Ctr., Inc., 16 S.W.3d 527, 529 (Tex. App.—Dallas 2000, no pet.) (“A timely filed

notice of appeal is a requirement for this Court’s jurisdiction.”).

          The trial court signed the order of termination in this case on January 6, 2015.

Accordingly, the notice of appeal was due by January 26, 2015. E.A.W. filed her notice of

appeal on March 25, 2015, fifty-eight days after the deadline for filing her notice of appeal and

forty-three days after the deadline to file a motion for extension of time to file the notice of

appeal.

          In her motion for leave to file an out-of-time appeal, E.A.W. states she filed a motion for

new trial that was denied by written order on March 20, 2015. She acknowledges in her motion

for leave to file an out-of-time appeal that her motion for new trial did not extend the deadline

for filing her accelerated appeal. Because E.A.W.’s notice of appeal was untimely, this Court

lacks jurisdiction over the appeal. See In re S.H., No. 05-14-01478-CV, 2015 WL 84674 (Tex.

App—Dallas Jan. 7, 2015, no pet.) (mem. op.); In re M.H., No. 05-14-01014-CV, 2014 WL
5487752 (Tex. App.—Dallas Sept. 15, 2014, no pet.) (mem. op.).

          For these reasons, we deny E.A.W.’s “Motion for Leave to File Out-of-Time Appeal,”

and we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE

150383F.P05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.D. AND B.D.,                  On Appeal from the 59th Judicial District
CHILDREN                                           Court, Grayson County, Texas,
                                                   Trial Court Cause No. FA-14-0446.
No. 05-15-00383-CV                                 Opinion delivered by Justice Fillmore,
                                                   Justices Myers and Evans participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellant bear her own costs of this appeal.

Judgment entered this 30th day of March, 2015.




                                             –3–